United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-1902
                                   ___________

Gregory A. Schueler,                 *
                                     *
          Petitioner,                *
                                     * Appeal from the
    v.                               * United States Tax Court.
                                     *
Commissioner of Internal Revenue,    * [UNPUBLISHED]
                                     *
          Respondent.                *
                                ___________

                             Submitted: February 4, 2008
                                Filed: February 7, 2008
                                 ___________

Before WOLLMAN, RILEY, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Gregory Schueler appeals the tax court’s1 adverse grant of summary judgment.
Having carefully reviewed the record and considered the arguments advanced by
Schueler on appeal, we conclude that summary judgment was proper. Accordingly,
we affirm for the reasons set forth in the tax court’s well-reasoned opinion. See 8th
Cir. R. 47B.
                       ______________________________




      1
       The Honorable Diane L. Kroupa, United States Tax Court Judge.